Exhibit 10.2

 

Langer, Inc.

 

Form of Amendment To Restricted Stock Award Agreement

 

Amendment To Restricted Stock Award Agreement, made as of this           day of
December, 2005, by and between Langer, Inc., a Delaware corporation, having its
principal office at 450 Commack Road, Deer Park, New York 11729 (the “Company”),
and                                    (the “Grantee”).

 

Whereas, the Company has previously granted to the Grantee a restricted stock
award of 40,000 shares (the “Restricted Shares”) of the Company’s common stock,
$0.02 par value (“Common Stock”) pursuant to the restricted stock award
agreement dated as of                              (the “Restricted Stock Award
Agreement”) between the Company and the Grantee, and of which
                        Restricted Shares remain unvested, all such unvested
Restricted Shares referred to herein as the “Unvested Restricted Shares”);

 

Now, Therefore, the parties agree as follows:

 

1.                                       The vesting date of the Unvested
Restricted Shares is hereby accelerated to December [      ], 2005.  The
Unvested Restricted Shares, as vested pursuant to the foregoing provision, may
sometimes be referred to herein as the “Locked-up Restricted  Shares.”

 

2.                                       The Restricted Stock Award Agreement is
hereby amended to include the following provisions:

 

2.1.                              Lock-up Release Schedule.  Notwithstanding the
vesting of the Locked-up Restricted Shares as hereinabove provided, the Grantee
shall not sell, transfer, exchange, hypothecate, grant a security interest in,
pledge or otherwise dispose of (collectively, “Transfer”), other than by will or
by the laws of descent and distribution, the Locked-up Restricted Shares at any
time, including subsequent to the termination of the Grantee’s employment with
the Company and/or service as a Director of or consultant to the Company, except
in accordance with the following schedule:

 

Lockup Release Date

 

Number of Restricted Shares

 

Total Restricted Shares
not Locked Up

 

 

 

 

 

 

 

[First Lock-up Relase Date]

 

 

 

 

 

[Second Lock-up Relase Date]

 

 

 

 

 

 

Notwithstanding the lock-up release schedule set forth above, such lock-up
release schedule may be accelerated by the Compensation Committee or the Board
of Directors in its sole discretion.

 

1

--------------------------------------------------------------------------------


 

2.2                                 Extension of Lock-up Upon Termination.  (a) 
Upon the Grantee’s voluntary termination of employment with the Company and/or
service as a Director of or consultant to the Company, except as a result of
Grantee’s death or disability, or upon the Grantee’s termination by the Company
for Cause, any of the lock-up release periods set forth in Section 2.1 which, as
of the Grantee’s termination of employment with the Company and/or service as a
Director of or consultant to the Company, have not yet expired shall each be
automatically extended an additional five (5) years from the lock-up release
date(s) set forth in Section 2.1.

 

(b)                                 Notwithstanding any extension of the lock-up
release periods pursuant to this Section 2.2, any such lock-up release extension
may be reduced by the Committee in its sole discretion.

 

2.3                                 Acceleration of Lock-up Release Upon
Change-of-Control Event.  Notwithstanding the lock-up periods set forth in
Sections 2.1 and 2.2 above, Locked-up Restricted Shares shall immediately become
eligible for Transfer upon the occurrence of a “Change-of-Control Event,” as
defined in the Restricted Stock Award Agreement.

 

3.                                       Section 5, Transferability, of the
Restricted Stock Award Agreement is hereby deleted in its entirety.

 

4.                                       Except as expressly amended by this
Amendment, the Restricted Stock Award Agreement shall remain in full force and
effect.

 

5.                                       This Amendment shall be governed by and
construed in accordance with, and on the same basis as, the Restricted Stock
Award Agreement as set forth therein.

 

6.                                       This Amendment may be executed in any
number of counterparts, but all of which together will constitute one and the
same agreement.

 

[Signature Page Follows:]

 

2

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties hereto have each executed and delivered this
Amendment to Restricted Stock Award Agreement as of the day and year first above
written.

 

 

Langer, Inc.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Grantee:

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------